Madsen, J.
(dissenting) — The majority says that “ ‘it is the legislature’s job—not ours—to stem the tide of potential absurd results that might result from impartially applying the plain meaning of statutory language.’ ” Majority at 560 (quoting Sundquist Homes, Inc. v. Snohomish Pub. Util. Dist. No. 1, 140 Wn.2d 403, 416, 997 P.2d 915 (2000) (Sanders, J., dissenting)). This proposition, borrowed from a dissenting opinion, is contrary to decades of cases standing for exactly the opposite proposition—that this court will not construe a legislative enactment to effect absurd results.
Rather than interpret the statutes in a way that leads to unlikely, absurd, and strained results, I would hold that the special excise tax provisions of RCW 35.58.273 were impliedly repealed when the Legislature repealed the state motor vehicle excise tax (MVET). I would reach this conclusion under the rule that repeal by implication occurs where two acts are “ ‘so clearly inconsistent with, and repugnant to, each other that they cannot, by a fair and reasonable construction, be reconciled and both given effect.’ ” Wash. Fed’n of State Employees v. Office of Fin. Mgmt., 121 Wn.2d 152, 165, 849 P.2d 1201 (1993) (quoting Abel v. Diking & Drainage Improvement Dist. No. 4, 19 Wn.2d 356, 363, 142 P.2d 1017 (1943)). The special excise tax was inextricably linked to the MVET, so that with repeal of the MVET by Senate Bill 6865, Laws of 2000, 1st Spec. Sess., ch. 1, the special excise tax must fall, too.
Although the inconsistency between SB 6865 and the special excise tax, alone, warrants the conclusion that the special excise tax was impliedly repealed, I also note that the majority’s assessment of legislative intent as to whether the special excise tax provisions continue to exist fails to acknowledge that the Legislature intended what the people *562intended by passing Initiative 695—that excise taxes on motor vehicles would be $30. Instead, the majority’s holding means that on a vehicle valued at $12,000, the owner will have to pay at least $117 ($30 plus the special excise tax of $87) in those areas opting to levy and collect the maximum allowable special excise tax. Thus, one-third of the excise tax on vehicles is reestablished in those areas under the majority’s holding. There is, however, significant evidence that this result is not what the Legislature intended when it acted to carry out the wishes of the voters following invalidation of 1-695 on constitutional grounds.
Inconsistency between Special Excise Tax and Act Repealing MVET
From its inception, the special excise tax authorized by RCW 35.58.279 has been a portion of the MVET, a fact this court has previously, and expressly, acknowledged. Mun. of Metro. Seattle v. O’Brien, 86 Wn.2d 339, 343, 544 P.2d 729 (1976). The tax has never been an independent, “standalone” tax. The entire statutory scheme, prior to repeal of the MVET, bears this out.
RCW 35.58.273(1) states that “[a] municipality is authorized to levy and collect a special excise tax.. . provided that in no event shall the tax be less than one dollar and. . . the amount of such tax shall be credited against the amount of the excise tax levied by the state under RCW 82.44.020(1).” (Emphasis added.) The proviso thus requires that the special excise tax be a credit against the MVET. In order for this crediting to occur, the MVET must be imposed. The special excise tax was not administered or collected separately from the rest of the MVET. It was not separately listed on the initial registration or MVET bills sent to owners of motor vehicles. It was collected at the same time as the rest of the MVET, primarily by county auditors and subagents under county contract, subject to approval by the Department of Licensing. Proceeds were never identified separately or tracked separately. All of this was pursuant to statutes.
*563RCW 82.44.150 provided for distribution of the special excise tax revenues. RCW 82.44.150 existed prior to enactment of RCW 35.58.273, and provided for disbursements of the MVET from what at that time was a separate motor vehicle excise tax fund. See Laws of 1961, ch. 15, § 82.44.150 (providing for distribution of motor vehicle excise tax fund generally). When RCW 35.58.273 was enacted, RCW 82-.44.150 was amended to include provisions for distributing this portion of the MVET. Laws of 1969, 1st Ex. Sess. ch. 255, § 15(1), 2(c), (6) (see § 8). The statute continued to provide for disbursement of the rest of the MVET. In 1974, the special motor vehicle excise tax fund was abolished and its assets transferred to the general fund. Laws of 1974, 1st Ex. Sess., ch. 54 (amending RCW 35.58.278 and RCW 82.44.150). RCW 82.44.150 continued to provide for disbursement of motor vehicle excise taxes, including the special excise tax under RCW 35.58.273, with any funds remaining after distribution to be transferred to the general fund.
Not until 1990 was the statute amended to provide for public transportation disbursements alone. In that year, the Legislature split off other disbursement provisions, for example, for police, fire, and public health purposes, from RCW 82.44.150, and placed them in other statutes. Laws of 1990, ch. 42, § 209; see, e.g., id. § 309.
Thus, the statutory history establishes that rather than a separately treated, independent tax, the special excise tax was, from the outset, treated as part of the MVET, both in assessment and in disbursement.
This conclusion is borne out by other provisions in RCW 82.44.150. RCW 82.44.150(3)(a) is the present form of a matching provision which has long been a part of the statute. It provides that amounts remitted by the State Treasurer to a municipality levying the special excise tax of RCW 35.58.273(4) from such revenues “shall not exceed” in any calendar year locally generated tax revenues, other than the special excise tax, which are budgeted for public *564transportation purposes, plus sales and use tax equalization distributions from the MVET under RCW 82.14.046. Thus, before repeal of the MVET, RCW 82.44.150 provided that a municipality might not receive all the special excise tax it levied, depending upon other locally generated revenues and tax equalization distributions. The statutory scheme did not, in short, simply provide a mechanism for return to a municipality of an independent, stand-alone tax.
RCW 82.44.150(6) operates similarly. That provision states that “[a]ny municipality levying and collecting a tax under RCW 35.58.273” which failed to have a public transit system in effect or a contract for such a system within a year of the initial effective date of the tax “shall return to the state treasurer all motor vehicle excise taxes received” under subsection (3) of the statute. Subsection (3) of RCW 82.44.150 is the subsection covering disbursements of the motor vehicle excise tax revenues imposed and collected under RCW 35.58.273. Thus, RCW 82.44.150 says two very important things relevant to the issue before the court. It also says that not all funds collected pursuant to RCW 35.58.273 will necessarily be disbursed to and remain with a municipality, much less as an independent, stand-alone tax. Second, it quite expressly states that any funds collected under RCW 35.58.273 were “motor vehicle excise taxes,” i.e., MVET funds. In short, special excise taxes collected under RCW 35.58.273 were MVET funds which would be returned to the state as MVET funds if the municipality did not carry out public transit system plans in a timely manner.
Under the statutory scheme as a whole, RCW 35.58.273 allowed an allocation of part of the motor vehicle tax revenues generated within a municipality to be used for local public transit programs at the option of the municipality. Allocation of part of the total tax cannot occur, however, where no MVET is collected.
With repeal of the MVET, the entire scheme falls apart. The special excise tax cannot be assessed, collected, and remitted to the state treasurer as part of the MVET, as was *565always the case before. The special excise tax cannot be credited against the MVET. A portion cannot be retained by the state under RCW 82.44.150(3)(a) if the total revenues under RCW 35.58.273(1) exceed locally generated tax revenues and tax equalization distributions. It cannot be returned to the state as part of the MVET if the municipality does not timely pursue public transit system purposes, as required by RCW 82.44.150(6).
Further evidence that the tax was not an independent tax is the calculation provided for in RCW 82.44.150(1) to determine how much of the MVET was to be remitted to a municipality which levies and collects the special excise tax. The amount was determined by dividing the population of the municipality by the population of the county in which the municipality is located, and then multiplying the answer by the total MVET from the county. RCW 82.44.150(1). The product is “the amount of excise taxes from motor vehicle owners residing within such municipality or portion thereof.” Id. This calculation also ties the special excise tax to the MVET, and evidences legislative intent that the special excise tax was essentially a portion of the total MVET, which the Legislature allowed municipalities to claim at their option. The distribution scheme in RCW 82.44.150(1) shows, as does RCW 35.58.273 itself, the intertwined nature of the special excise tax and the MTVET. That calculation, as the majority freely acknowledges, simply cannot be made where no MVET is collected; it cannot be applied to the special excise tax alone.
This court previously addressed RCW 35.58.279 in 1976, less than a decade after the statute’s enactment, to decide whether under state constitution article VIII, section 4, the special tax authorized by RCW 35.58.273 could be disbursed only upon appropriation by the Legislature. Mun. of Metro. Seattle, 86 Wn.2d 339. At the outset, the court said, “it is essential to set out the general scheme of the state motor vehicle excise tax [the MVET], for it is a portion of that tax which is involved here.” 86 Wn.2d at 343 (emphasis added). The court then described the motor vehicle excise *566tax, at the time two percent, levied by the State on the fair market value of motor vehicles. The court then said:
Speaking generally and summarily, the 1969 act [enacting RCW 35.58.279 and related statutes] authorized the municipalities to use a portion of this state motor vehicle excise tax solely for the operation and development of public transportation systems. This is not an additional motor vehicle excise tax, but rather is a portion of revenues generated and contained within the statutory 2 percent.
86 Wn.2d at 343 (second emphasis added).
The majority is wrong when it states that the court in Municipality of Metropolitan Seattle concluded that the special excise tax in RCW 35.58.273 is an independent tax. Majority at 554. Nowhere in the opinion is there any such conclusion, explicit or inferential. The issue before the court was whether the tax revenues under the statute were funds held by the state treasurer as custodian of a special fund of a proprietary nature, designed to meet certain specific objectives, because if so, the tax moneys were distributable without specific legislative appropriation. The court examined in detail the statutory scheme in which “the legislature . . . directed the municipalities to make a series of local decisions concerning municipally owned transportation systems,” including whether to levy the tax, the amount to be levied subject to the statutory maximum, investment of the tax proceeds, and whether to pledge the tax to secure bonds. Mun. of Metro. Seattle, 86 Wn.2d at 344-45. The Legislature also provided for distribution of the funds to the municipality in RCW 82.44.150, which the court found compelling evidence of legislative intent that the funds were not subject to appropriation. Mun. of Metro. Seattle, 86 Wn.2d at 346.
The court was crystal clear in its assessment of the relationship between the special excise tax and the MVET: the special excise tax was a part of the MVET, segregated for local public transportation purposes. As explained above, the conclusion of the court is borne out by the statutory scheme existing prior to repeal of the MVET.
*567I would hold that the act repealing the MVET, SB 6865, is clearly inconsistent with and repugnant to the continued existence of the special excise tax provision in RCW 35-.58.273. Accordingly, I would hold that the special excise tax provision has been impliedly repealed.
The majority, however, has a three-part answer to the issue of implied repeal based on inconsistency between acts: the tax credit provision of RCW 35.58.273 is now meaningless, the distribution provisions in RCW 82.44.150(1) are now meaningless, and the State can figure out another collection and distribution scheme. But, nevertheless, regardless of these results, the special excise tax provisions of RCW 35.58.273 still stand.
The majoritys three-part analysis on this question is unconvincing. First, it says that the tax crediting requirement of RCW 35.58.273 simply became obsolete, but does not cause the underlying tax to fall. However, one overriding principle is apparent from the entire statutory scheme. The Legislature obviously intended that all motor vehicle owners would pay the same total tax, but in those municipalities opting to levy and collect the special excise tax, that portion of the total would be used to fund local transit programs. Following repeal of the MVET, under the majority’s reasoning, however, all motor vehicle owners in the state are not subject to the same motor vehicle excise tax. Where municipalities opt to levy and collect the special excise tax under RCW 35.58.273, motor vehicle owners will pay considerably more than the $30 fee enacted by the Legislature to carry out the wishes of the people passing 1-695.
The majority also asserts that the distribution provisions in RCW 82.44.150 simply retain no viability after repeal of the MVET, and therefore the State need not comply with that statute any longer. However, as the State correctly points out, there are no alternative collection and distribution procedures applying solely to the special excise tax. Perhaps more importantly, the majoritys response fails to account for the fact that RCW 82.44.150 has more impact *568on the issue before the court than simply a matter of how to disburse funds. As explained above, several key provisions of the statute, as well as its history, establish that the special excise tax levied under RCW 35.58.273 has always been part and parcel of the total MVET.
Insofar as administrative problems created by the majority’s holding, the result is, as the trial court said, a quagmire. Collection and distribution procedures have always linked the special excise tax to the MVET; the entire scheme is now in disarray. The majority’s answer is that the State can figure out some other way. The majority says that similar problems exist with respect to levying and collecting the Regional Transit Authority (RTA) excise tax under RCW 81.104.160, yet the State currently collects that tax. The “problems” are not at all comparable. The Legislature did not, in connection with the RTA, enact statutes addressing levy and collection, as it did for the special excise tax authorized by RCW 35.58.273. The Legislature did not fail to develop procedures to carry out its laws; the procedures were already in place. The “problems” occur here because the majority refuses to accept that the special excise tax under RCW 35.58.273 was simply part of the MVET, which was impliedly repealed when the MVET was repealed.
This is, as the majority says, an absurd result. It is, therefore, completely contrary to over a century of this state’s cases holding that this court will not construe legislative acts to reach absurd results because, regardless of the “plain language” of an enactment, the court will not presume that the Legislature intended absurd results. E.g., LaMon v. Butler, 112 Wn.2d 193, 203, 770 P.2d 1027 (1989); State v. Vela, 100 Wn.2d 636, 641, 673 P.2d 185 (1983); State v. Gaines, 109 Wash. 196, 200, 186 P. 257 (1919); Delfel v. Hanson, 2 Wash. 194, 197, 26 P. 220 (1891); see also In re Pers. Restraint of Davis, 142 Wn.2d 165, 177, 12 P.3d 603 (2000); In re Det. of A.S., 138 Wn.2d 898, 911, 982 P.2d 1156 (1999); Pudmaroff v. Allen, 138 Wn.2d 55, 65, 977 P.2d 574 (1999); In re Custody of Smith, 137 Wn.2d 1, 8, 969 P.2d 21 (1998); State v. Ammons, 136 Wn.2d 453, 457-58, 963 P.2d *569812 (1998); Fray v. Spokane County, 134 Wn.2d 637, 648, 952 P.2d 601 (1998); Young v. Estate of Snell, 134 Wn.2d 267, 278, 948 P.2d 1291 (1997).8
The majority’s absurd result is also an unnecessary result. The highly interconnected statutory scheme which existed prior to repeal of the MVET makes it abundantly clear that the special excise tax of RCW 35.58.273 was a part of the total MVET. The more reasonable conclusions are that the MVET and the special excise tax have always been interconnected, the special excise tax was a portion of the MVET allocated to local public transit programs if the local municipality opted to levy and collect the tax, and the act repealing the MVET is clearly inconsistent with and *570repugnant to the continued existence of the special excise tax and therefore impliedly repealed as well.
Legislative Intent
Although I need go no further, some of the majority’s analysis respecting legislative intent bears comment. The majority concludes the Legislature did not intend any repeal of RCW 35.58.273. The majority heavily relies on the fact that while SB 6865, which repealed the MVET, expressly repealed other statutes, it did not expressly repeal RCW 35.58.273; and, in connection with floor debates on SB 6865, the majority discounts an informal attorney general letter on the basis that this court gives little deference to attorney general opinions on matters of statutory construction.
As to the fact that SB 6865 contained express repealers but did not expressly repeal RCW 35.58.273, the majority attributes too much weight to this fact in the face of evidence that with repeal of the MVET, the special excise tax of RCW 35.58.273 was impliedly repealed because of inconsistency between SB 6865 and RCW 35.58.273. As this court has noted, the presumption that express repealers of some statutes indicates no intent to repeal others not specified is overcome where there is clear inconsistency between the new enactment and the existing enactment. Great N. Ry. v. Glover, 194 Wash. 146, 157, 77 P.2d 598 (1938); see El Coba Co. Dormitories v. Franklin County Pub. Util. Dist., 82 Wn.2d 858, 514 P.2d 524 (1973). As explained above in this opinion, repeal of the MVET is clearly incompatible with the continued existence of the special excise tax since the special excise tax was always part and parcel of the MVET itself.
As to the floor debates regarding SB 6865, which the majority summarily dismisses, those debates, while limited, indicate an intent to do the will of the people, i.e., to carry out the voters’ intent when enacting 1-695 to limit motor vehicle licensing fees to $30 and to eliminate the *571motor vehicle excise tax. The Legislature acted to carry out the voters’ purpose immediately after 1-695 was declared unconstitutional in King County Superior Court. SB 6865 was introduced three days after the trial court’s ruling, it was passed by both houses of the Legislature without hearings within eight days of that ruling. There is in my mind no question as to what the Legislature intended. The special excise tax of RCW 35.58.273 is an excise tax on motor vehicles that will plainly increase the cost of vehicle licensing fees, in some cases far in excess of $30, contrary to the Legislature’s intent, and the intent of the people, which the Legislature sought to carry out.
The majority’s answer to this is, in part, to say that this court gives little deference to attorney general opinions as to matters of statutory construction, referring to an informal attorney general letter to a state senator and a state representative that concluded that the special excise tax of RCW 35.58.273 was impliedly repealed by 1-695. Majority at 554. The question is not, however, whether the informal letter was correct as to the legal effect of1-695. The question is whether the Legislature, with its members having in mind that letter, intended that RCW 35.58.273 would be repealed with repeal of the MVET. If anything, the letter gave reason to think that express repeal of RCW 35.58.273 would be unnecessary, because it would be impliedly repealed with repeal of the MVET.
The majority also says that the decision in Municipality of Metropolitan Seattle, 86 Wn.2d 339 was a judicial interpretation, of which the Legislature was presumably aware, that RCW 35.58.273’s special excise tax was an independent tax. The Legislature could hardly have been aware of such a holding, since there was no such holding, as explained above. However, the Legislature certainly could be presumed to have known that the court expressly said that the special excise tax was a portion of the MVET, because that is what the opinion in Municipality of Metropolitan Seattle said.
*572Conclusion
In construing acts of the Legislature, this court’s duty is to give effect to the Legislature’s intent insofar as it can be determined. In this case, the Legislature abolished the MVET in order to carry out the will of the people that licensing fees not exceed $30. Instead of effectuating the Legislature’s intent, the majority ignores the clear statutory scheme tying the special excise tax inextricably to the MVET and declines to find that repeal of the MVET necessarily resulted in implied repeal of the special excise portion of that tax. Accordingly, I dissent.
Alexander, C.J., and Johnson, J., concur with Madsen, J.

 See also Double D Hop Ranch v. Sanchez, 133 Wn.2d 793, 799, 947 P.2d 727, 952 P.2d 590 (1997); Duke v. Boyd, 133 Wn.2d 80, 87, 942 P.2d 351 (1997); Price v. Kitsap Transit, 125 Wn.2d 456, 468, 886 P.2d 556 (1994); State v. Elgin, 118 Wn.2d 551, 555, 825 P.2d 314 (1992); State v. Schulze, 116 Wn.2d 154, 165, 804 P.2d 566 (1991); Am. Legion Post No. 32 v. City of Walla Walla, 116 Wn.2d 1, 9, 802 P.2d 784 (1991); State v. Leech, 114 Wn.2d 700, 708-09, 790 P.2d 160 (1990); Kirk v. Moe, 114 Wn.2d 550, 554, 789 P.2d 84 (1990); State v. Neher, 112 Wn.2d 347, 351, 771 P.2d 330 (1989); State v. Reece, 110 Wn.2d 766, 783, 757 P.2d 947 (1988); Mall, Inc. v. City of Seattle, 108 Wn.2d 369, 379, 739 P.2d 668 (1987); In re Det. of LaBelle, 107 Wn.2d 196, 205, 728 P.2d 138 (1986); Gen. Tel. Co. of the N.W. v. Utils. & Transp. Comm’n, 104 Wn.2d 460, 471, 706 P.2d 625 (1985); Marine Power & Equip. Co. v. Indus. Indem. Co., 102 Wn.2d 457, 461, 687 P.2d 202 (1984); State v. Keller, 98 Wn.2d 725, 728, 657 P.2d 1384 (1983); State v. Day, 96 Wn.2d 646, 648, 638 P.2d 546 (1981); In re Pers. Restraint of Lehman, 93 Wn.2d 25, 27, 604 P.2d 948 (1980); Knappett v. Locke, 92 Wn.2d 643, 645, 600 P.2d 1257 (1979); State v. Burke, 92 Wn.2d 474, 478, 598 P.2d 395 (1979); State v. (1972) Dan J. Evans Campaign Comm., 86 Wn.2d 503, 508, 546 P.2d 75 (1976); Schwarz v. State, 85 Wn.2d 171, 174, 531 P.2d 1280 (1975); Blondheim v. State, 84 Wn.2d 874, 879, 529 P.2d 1096 (1975); Dep’t of Revenue v. Hoppe, 82 Wn.2d 549, 560, 512 P.2d 1094 (1973); In re Estates of Donnelly, 81 Wn.2d 430, 438, 502 P.2d 1163 (1972); Alderwood Water Dist. v. Pope & Talbot, Inc., 62 Wn.2d 319, 321, 382 P.2d 639 (1963); State v. Lake City Bowlers’ Club, 26 Wn.2d 292, 295, 173 P.2d 783 (1946); Am. Prods. Co. v. Villwock, 7 Wn.2d 246, 271-72, 109 P.2d 570 (1941); Roberts v. State, 175 Wash. 154, 157, 26 P.2d 903 (1933); In re Estate of Tyler, 140 Wash. 679, 250 P. 456 (1926); Vizzaro v. King County. 130 Wash. 398, 403, 227 P. 497 (1924); In re Estate of Sherwood, 122 Wash. 648, 655-56, 211 P. 734 (1922); J.K Lumber Co. v. Ash, 104 Wash. 388, 392, 176 P. 550 (1918); State v. Fabbri, 98 Wash. 207, 209, 167 P. 133 (1917); State v. Warburton, 97 Wash. 242, 247, 166 P. 615 (1917); Beach v. City of Seattle, 85 Wash. 379, 385, 148 P. 39 (1915); Reiff V. Armour & Co., 79 Wash. 48, 50, 139 P. 633 (1914); State ex rel. Sch. Dist. No. 25 v. Bd. of County Comm’rs, 72 Wash. 454, 459, 130 P. 749 (1913); Boyd v. Pratt, 72 Wash. 306, 308, 130 P. 371 (1913); Dennis v. Moses, 18 Wash. 537, 559, 52 P. 333 (1898); Mason v. Purdy, 11 Wash. 591, 597-98, 40 P. 130 (1895); Pierce v. City Clerk, 7 Wash. 132, 136-37, 34 P. 428 (1893).